Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claim 1 to include the limitations of claims 2-3, and the subsequent canceling of claims 2-3, and correction of claim 1 to overcome 112 concerns of the examiner was made to allow the application.  These amendments were approved in with Don Lewis (Reg. 55,813) on 4/16/21.          

Claims (amended): 

1.    (Currently amended) A system, comprising: 
first coolant loop;
a second coolant loop, separate from the first coolant loop;
wherein the first coolant loop is a low temperature liquid coolant loop including a first radiator, where coolant exiting the first radiator flows to the heat exchanger, and wherein coolant exiting the first radiator flows to the heat exchanger through each of an air conditioner condenser, a charge air cooler, and a transmission oil cooler;
a heat exchanger configured to transfer heat between the first coolant loop and the second coolant loop;
a bypass valve positioned between the first coolant loop and the heat exchanger;
a control valve positioned between the second coolant loop and the heat exchanger; and
a controller controlling the bypass valve and control valve, and storing computer-readable instructions executable to:
position the bypass valve in a first position of the bypass valve responsive to a temperature of the first coolant loop being less than a first threshold.

2.    (Cancelled) 

3.    (Cancelled) 


Reason for Allowance
Claims 1 and 4-11 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claim of a system of a first and second loop with the claimed heat exchanger and valves 
The closest prior art of record is over Rafalovich et al. (U.S. Patent 6,059,016).
Rafalovich teaches a system (fig. 19), comprising a first coolant loop (element 118); a second coolant loop (element 110 in fig. 19), separate from the first coolant loop (per fig. 19); a heat exchanger (152 with combo of 168/166) configured to transfer heat between the first coolant loop and the second coolant loop (per fig. 19); a bypass valve (element 138 or 178 may be considered this) positioned between the first coolant loop to the heat exchanger; and a control valve (element 159 or 160 may be considered this) positioned between the second coolant loop and the heat exchanger (per fig. 19).
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of the combination set forth in the independent claim of a system of a first and second loop with the claimed heat exchanger and valves between them, specifically with a coolant exiting the first radiator flows to the heat exchanger through each of an air conditioner condenser, a charge air cooler, and a transmission oil cooler as claimed as in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763